Citation Nr: 0821042	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-16 569A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to the assignment of an effective date 
earlier than October 10, 2000, for an increased rating for 
the service-connected depression.  

2.  Entitlement to the assignment of an effective date 
earlier than March 3, 1999, for the grant of special monthly 
compensation (SMC) based upon the need for regular aid and 
attendance of another person.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

In a June 2006 decision, the Board remanded the issues on 
appeal back to the RO for further development of the record.  


FINDING OF FACT

In June 2008, prior to the promulgation of a decision, the 
Board received notification of the veteran's intent to 
withdraw his appeal as to the claims for assignment of 
earlier effective dates for an increased rating for the 
service-connected depression and for the award of SMC based 
upon the need for regular aid and attendance from appellate 
consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claims for assignment of earlier 
effective dates for an increased rating for the service-
connected depression and for the award of SMC based upon the 
need for regular aid and attendance of another person have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran has notified the Board that he wished to withdraw 
his appeal as to the claims for assignment of earlier 
effective dates for an increased rating for the service-
connected depression and for the award of SMC based upon the 
need for aid and attendance in June 2008 before a final 
decision was promulgated by the Board.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to this matter.  Accordingly, 
given this action by the veteran, the Board does not have 
jurisdiction to review the appeal further as to this issue.  


ORDER

The appeal of the claim for the assignment of an earlier 
effective date for an increased rating for the service-
connected depression is dismissed.  

The appeal of the claim of the assignment of an earlier 
effective date for the award of SMC based upon the need for 
regular aid and attendance of another person is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


